This is an application to this court for writ of habeas corpus by John M. Couch, upon the ground that he was not guilty of the charge of murder made in the complaint filed before T.F. Donnell, a justice of the peace of Oklahoma county, upon which a preliminary examination was had, and he was held without bail for the murder of one Rowland D. Williams, alleged to have been committed in Oklahoma county on the 18th day of January, 1917. A demurrer was interposed on the ground that the facts stated in the petition, if established, will not warrant the discharge of the petitioner, which demurrer was sustained and the writ denied. *Page 381